Citation Nr: 0533241	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  94-36 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to service connection for gum disease with 
bone loss.

3.  Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the right calcaneus.

4.  Entitlement to a compensable rating for hypertension 
prior to June 28, 2001, and to a rating higher than 10 
percent since June 28, 2001.

5.  Entitlement to a compensable rating for residuals of a 
second degree burn involving the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
June 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1994 decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for residuals of a 
back injury, hearing loss, and tinnitus.  As well, the RO 
granted service connection for residuals of a fracture of the 
right calcaneus, postoperative residuals of a vagotomy and 
hemigastrectomy, and residuals of a second degree burn 
involving the left forearm; a 0 percent or noncompensable 
rating was assigned for each disability, effective July 1, 
1993.  The veteran appealed for higher initial ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board issued a decision in October 1996 denying service 
connection for hearing loss and an increased rating for 
postoperative residuals of a vagotomy and hemigastrectomy.  
At the same time, the Board remanded to the RO for further 
development the issues of service connection for residuals of 
a back injury, gum disease with bone loss, and tinnitus, as 
well as the issues of increased ratings for hypertension, 
residuals of a fracture of the right calcaneus, and residuals 
of a second degree burn involving the left forearm.  The 
Board again remanded the case to the RO in May 1999 for 
additional development.  

While the case was on remand, the RO issued a decision in 
July 2004 granting service connection for tinnitus, and 
hence, a full grant of the benefit sought on appeal.  As 
well, the RO increased the evaluation assigned for residuals 
of a fracture of the right calcaneus to 10 percent, effective 
July 1, 1993.  The RO also increased the evaluation assigned 
for hypertension to 10 percent, effective June 28, 2001.  
Additionally, the RO granted service connection and assigned 
a 10 percent evaluation for a disability classified as a 
scar, the residual of the hemigastrectomy.  The disability 
rating for the hemigastrectomy scar was assigned separate and 
distinct from the disability rating already assigned for the 
condition identified as status post vagotomy/hemigastrectomy.  

In correspondence received in February 2005, the veteran 
stated that he was satisfied with the RO's decision on the 
issue of an increased evaluation for status post 
vagotomy/hemigastrectomy.  He asked to have that issue 
withdrawn from appellate consideration.  The RO returned the 
case to the Board for review of the remaining issues on 
appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
now has a back disability attributable to any incident of 
military service.  

2.  Gum disease with bone loss is not a disability for which 
VA compensation is payable.  

3.  Since July 1, 1993, residuals of a fracture of the right 
calcaneus have been productive of no more than moderate 
impairment.

4.  Prior to and since June 28, 2001, diastolic blood 
pressure has been predominantly less than 100 and systolic 
blood pressure has been predominantly less than 160; since 
June 28, 2001, hypertension has required continuous 
medication for control.

5.  Since July 1, 1993, residuals of a second degree burn 
involving the left forearm have involved an area of minimal 
pigmentation, at most about 84 square cm; the area of 
pigmentation is superficial, is stable, and does not limit 
motion of the forearm.  


CONCLUSIONS OF LAW

1.  Low back strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Gum disease with bone loss may not be service-connected 
for VA compensation purposes.  38 C.F.R. § 3.381 (2005).

3.  A rating higher than 10 percent for residuals of a 
fracture of the right calcaneus is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic 
Code 5284 (2005).

4.  A compensable rating for hypertension is not warranted 
prior to June 28, 2001, and a rating higher than 10 percent 
for hypertension is not warranted since this date.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.31 and § 4.104, 
Diagnostic Code 7101 (effective prior to and since January 
12, 1998).

5.  A compensable rating for residuals of a burn scar 
involving the left forearm is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §4.31 and § 4.118, Diagnostic 
Code 7802 (effective prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2001 
letter from the RO to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
In this regard, the Board notes that the veteran reported 
having been hospitalized during service for about one or two 
weeks for treatment after falling and injuring the low back.  
Available service medical records do not confirm the alleged 
period of inpatient treatment.  Pursuant to a Board remand, 
the RO asked the National Personnel Records Center (NPRC) to 
send any additional medical records concerning the veteran's 
treatment.  NPRC advised the RO that the veteran's records 
had been retired to the VA Records Management Center (RMC).  
The RMC informed that there were no additional records 
concerning the veteran.  The Board is satisfied that the 
further efforts to obtain the records of the alleged 
inpatient hospitalization for the back would be futile. 

There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a non-VA medical source have also been obtained. There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of March 1994 that is the basis 
of this appeal was already issued prior to the enactment of 
the VCAA in November 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

As alluded to, the veteran takes issue with the initial 
ratings assigned when service connection was granted for 
residuals of a fracture of the right calcaneus, hypertension, 
and residuals of a second degree burn involving the left 
forearm.  Consequently, the Board must evaluate the relevant 
evidence since the effective date of the awards; it may 
assign separate ratings for separate periods of time based on 
facts found, a practice known as "staged" ratings.  
Fenderson, at 125-26.

A 30 percent rating is warranted for severe foot injuries.  A 
20 percent rating is warranted for moderately severe foot 
injuries.  A 10 percent rating is warranted for moderate foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Note:  With actual loss of use of the foot, rate 40 percent.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on the basis of range of motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See, too, 38 C.F.R. § 4.59.

VA's criteria for evaluating hypertension and for skin 
disorders, including burn scars, were revised, effective 
January 12, 1998 and August 30, 2002, respectively, during 
the pendency of the veteran's appeal.  Where a law or 
regulation changes after a claim has been filed, but before 
administrative or judicial review has been completed, the 
version most favorable to the claimant generally applies.  At 
the same time, however, revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date. VAOPGCREC 3-2000.  The RO has considered the 
veteran's hypertension and residuals of a second degree burn 
involving the left forearm under both the former and revised 
criteria.  

Prior to January 12, 1998, hypertensive vascular disease 
(essential hypertension) was rated as follows under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101:

A 60 percent rating was warranted when diastolic pressure is 
predominantly 130 or more and there are severe symptoms.  A 
40 percent rating was warranted when diastolic pressure is 
predominantly 120 or more and there are moderately severe 
symptoms.  A 20 percent rating was warranted when diastolic 
pressure is predominantly 110 or more with definite symptoms.  
A 10 percent rating was warranted when diastolic pressure is 
predominantly 100 or more.  

Note (1):  For the 40 percent and the 60 percent ratings 
under code 7101, there should be careful attention to 
diagnosis and repeated blood pressure readings.  

Note (2):  When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  

Since January 12, 1998, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is 
evaluated as follows under § 38 C.F.R. § 4104, Diagnostic 
Code 7101:  

A 60 percent rating is warranted when diastolic pressure is 
predominantly 130 or more.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more.  A 10 percent rating is warranted 
when diastolic pressure is predominantly 100 or more, or; 
when systolic pressure is predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  

Note: (1):  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  

Note (2):  Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.  

Prior to August 30, 2002, second degree burn scars, were 
evaluated as follows under § 38 C.F.R. § 4118, Diagnostic 
Code 7802:  

A 10 percent rating was warranted for second degree burn 
scars involving an area or areas approximating 1 square foot 
(0.1 square meters).

Note:  Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  

Since August 30, 2002, scars, other than of the head, face, 
or neck, that are superficial and that do not cause limited 
motion are rated as follows under 38 C.F.R. § 4.118, 
Diagnostic Code 7802:

An area or areas of 144 square inches (929 sq. cm.) or 
greater warrants 10 percent.

Note (1):  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Note (2):  A superficial scar is one not associated with 
underlying soft tissue damage.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

Analysis

Service Connection for Low Back Strain

The veteran maintains that he has a low back disability as a 
result of back trauma sustained during service.  He claims 
that he fell from a high tower and hurt his back, during 
military training, while he was stationed in Panama.  

Service medical records disclose that the veteran presented 
at a clinic in March 1982, complaining of low back pain.  He 
reported a recent fall of about 8 feet and an earlier fall of 
about 30 feet.  Clinical evaluation was performed, and the 
assessment was mild back strain.  The veteran was treated 
conservatively with anti-pain medication, provided Ben Gay, 
and restricted for one day from lifting more than 15 pounds.  

There were no documented recurrences of low back complaints 
or findings during the remaining years of the veteran's 
military service.  At the examination in April 1993 for 
retirement from military service, a notation was made that 
the veteran reported recurrent episodes of low back pain.  
However, the spine was evaluated as normal.  

On a VA examination in October 1994, the veteran reported 
continuing back pain from an injury in service when he fell 
about 20 feet.  Clinical inspection showed that he had full 
range of motion of the lumbar spine; that the lumbar muscles 
were quite normal; and that the spine had normal alignment.  
The diagnosis was history of back injury.  Subsequent medical 
records in the claims file do not make reference to the 
presence of a low back condition.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  A review of the record shows that a single 
inservice episode of low back strain was acute and transitory 
and resolved without producing chronic residual disability.  
There is no objective evidence that the veteran now has low 
back strain.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking low back strain to military service.  There 
is no indication from the record that he has medical training 
or expertise.  As a lay person, he is not competent to offer 
a medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He 
has presented no competent medical evidence that he now has 
low back strain that had its onset in service or is otherwise 
attributable to service.

For these reasons, the claim for service connection for low 
back strain must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Compensation for Dental Disease

At the time the veteran filed a claim for compensation for 
periodontal disease in July 1993, VA regulations provided the 
following:

Treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, and periodontal disease 
(pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and my be 
considered service-connected solely for 
the purpose of determining entitlement to 
dental examinations or outpatient dental 
treatment under the provisions of 
§ 17.120 or § 17.123 of this chapter.

38 C.F.R. § 4.149 (1993).  In June 1999, regulations 
pertaining to dental disabilities were amended.  64 Fed. Reg. 
30392 (codified at 38 C.F.R. § 3.381 (1999)).  The substance 
of the regulation has not changed from the old section 4.149 
to the new section 3.381, which provides as follows:  

Treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, and periodontal disease will 
be considered service connected solely 
for the purpose of establishing 
eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 
17.161 of this chapter.

38 C.F.R. § 3.381.  Under both provisions, periodontal 
disease my be service connected only for treatment purposes.  
The issue before the Board at this time is whether the 
veteran should receive compensation for periodontal disease.

Under both versions of C.F.R., dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings -- dental and oral conditions), 
Diagnostic Codes 9900- 9916.  Missing teeth are compensable 
for rating purposes under Diagnostic Code 9913 ("loss of 
teeth, due to loss of substance of body of maxilla or 
mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913 (1993 
and 2005).

Service medical records confirm that the veteran had 
periodontal disease.  Treatment involved deep scaling of the 
teeth.  In the veteran's original application for 
compensation, the veteran listed periodontal disease as a 
condition for which he was seeking compensation.  Postservice 
dental examinations were performed by VA in June 2002 and 
June 2004.  In June 2002 the examiner stated that all bone 
loss present was normal in the presence of periodontal 
disease.  The examiner in June 2004 also concluded that all 
bone loss was consistent with periodontal disease.  The 
diagnosis was periodontal disease.  

According to governing criteria cited above, gum 
(periodontal) disease is not a disability for which 
compensation may be paid.  Therefore, service connection for 
periodontal disease for compensation purposes is not 
permitted, and as a matter of law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Increased Rating for Residuals of a Fracture the Right 
Calcaneus

Service medical records confirm that the veteran sustained a 
fracture of the right calcaneus in a fall.  On VA examination 
in October 1994, it was found that all joints had full range 
of motion and that the ankles exhibited no instability, 
crepitus, or deformity.  

A VA orthopedic examination was performed in June 2002.  
Range of motion of the right ankle was to 10 degrees of 
dorsiflexion and to 40 degrees of plantar flexion.  Inversion 
was to 30 degrees and eversion was to 20 degrees.  

On VA orthopedic examination in June 2004, the veteran had 
normal plantar and dorsiflexion of the right ankle, 
suggesting that he had normal ankle motion, but he lacked any 
inversion or eversion of that joint.  X-rays showed 
osteoarthritic changes manifested by narrowing of the 
calcaneocuboid joint.  

Residuals of a fracture of the right calcaneus may be rated 
on the basis of foot injuries under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  All VA examinations during the appeal 
period demonstrated that the right ankle exhibits no 
instability or deformity.  As well, there is no objective 
evidence of crepitus or grinding of the ankle joint.  

The right ankle fracture includes traumatic arthritis, a 
condition that is rated on limitation of motion of the 
affected joint.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5271.  Normal range of motion of an ankle is 
based on its dorsiflexion and plantar flexion.  Under 
governing criteria, normal dorsiflexion is to 20 degrees and 
normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  The medical evidence shows that the right ankle, 
at most, has displayed no more than moderate limitation of 
motion at any time during the appeal period, and this takes 
into account the absence of inversion or eversion first noted 
on the VA orthopedic examination in June 2004.  Moderate 
limited motion of the ankle warrants no more than a 10 
percent evaluation.  

In all, no more than moderate impairment from the right foot 
injury has been objectively demonstrated at any time during 
the appeal period.  In order to be entitled to an evaluation 
higher than 10 percent for residuals of a fracture of the 
right calcaneus, there must be evidence of moderately severe 
impairment.  This has not been demonstrated.  

Statements from the veteran indicate that he experiences 
constant pain in the right ankle and that pain causes him to 
limp and to have difficulty in walking and standing.  
However, at the VA orthopedic examination in June 2002, there 
were no clinical findings making reference to pain limiting 
right ankle motion.  As well, it was found that gait was 
normal; the claimed limp was not detected.  The veteran 
acknowledged that he used no crutches, cane or other 
assistive devices to aid with walking.  Further, the absence 
of a limp suggests adequate coordination.  His motor strength 
was found to be intact, thus indicating no significant 
weakened movement or premature or excess fatigability.  

The currently assigned 10 percent rating takes into account 
any additional range of motion loss from pain, weakened 
movement, excess fatigability or incoordination of the right 
ankle.  So an increased evaluation, based on pain or 
functional loss alone, is not warranted.  The claimant is not 
entitled to additional compensation under the holding in 
DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's right ankle disability.  The 
record, however, does not support assigning a different 
percentage disability rating than that assigned by the RO 
during the period in question.  Fenderson, supra.  

In determining that an initial rating higher than 10 percent 
is not warranted for residuals of a fracture of the right 
calcaneus, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Increased Rating for Hypertension

At the veteran's examination in April 1993 for retirement 
from military service, blood pressure was 136/90.  On VA 
examination in October 1994, blood pressure was as follows:  
sitting 160/100, recumbent 160/90, and standing 166/106.  

Associated with the claims file are reports of the veteran's 
treatment at LBJ Tropical Medical Center from January 1996 to 
August 2001.  There was a single diastolic blood pressure 
reading of 100, while multiple diastolic blood readings were 
below 100.  There was a single systolic blood pressure 
reading of 160, while multiple systolic blood pressure 
readings were 150 or less.  

The veteran was evaluated for hypertension at a VA clinic on 
June 28, 2001.  Blood pressure was 140/80.  It was reported 
noted that he was taking Vasotec and Lisinopril; both are 
anithypertensive medications.  This was the first reference 
in the record showing that he needed antihypertensive 
medication to control blood pressure.  On a VA examination 
for hypertension in June 2004, it was found that the 
veteran's blood pressure was 130/80.  An exercise tolerance 
test showed a normal blood pressure response to exercise.  

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Throughout the entire appeal period, there has 
been no medical evidence that the veteran's diastolic blood 
pressure was predominantly 100 or more or that his systolic 
blood pressure was predominantly 160 or more.  Hence, the 
criteria for a compensable rating were not satisfied under 
either the former or revised criteria for evaluating 
hypertension.  However, the medical evidence does demonstrate 
that he first required medication to control hypertension, 
effective June 28, 2001.  Both the former and revised 
criteria for rating hypertension provide a 10 percent rating, 
but no more, for hypertension requiring continuous medical 
for control.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's hypertension.  Here, the RO has 
already staged the rating, having assigned a 0 percent or 
noncompensable rating for hypertension prior to June 28, 2001 
and 10 percent rating for that disability since June 28, 
2001.  The record, however, does not support assigning 
different percentage disability ratings from those assigned 
by the RO during the period in question.  Fenderson, supra.  

In determining that an initial rating higher than 
noncompensable and a subsequent rating higher than 10 percent 
are not warranted for hypertension, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for a Second Degree Burn of the Left Forearm

Service medical records disclose that the veteran sustained a 
second degree burn to the left forearm.  On VA examination in 
October 1994, there was found to be no scarring and only 
slight pigment change from the second degree burn of the left 
forearm.  In fact, the examiner remarked that the area of the 
burn almost could not be distinguished.  

On VA skin examination in June 2002, it was found that the 
area of involvement from a second degree burn of the left 
forearm was 6 cm by 14 cm.  No tenderness, adherence or 
ulceration or skin breakdown was noted in the area of the 
second degree burn of the left forearm.  Skin texture was 
unaltered.  The diagnosis was mild hyperpigmentation 
secondary to thermal burn, with minimal disfigurement and no 
limitation of function.  Essentially the same findings were 
elicited on a VA examination of the skin in June 2004, except 
that the area of the second degree burn was measured as 6 cm 
by 4 cm.  The burn area was described as a very superficial, 
with the injury involving only the epidermal layer.  The 
diagnosis was post second degree burn, with no residual.  

Second degree burn scars are rated primarily on the basis of 
the area involved or on the character of the tissue affected 
by the burn scar under 38 C.F.R. § 4.118, Diagnostic Code 
7802.  At most, the barely discernable burn scar-essentially 
an area of mild hyperpigmentation-is shown to be no more 
than 84 square centimeters, an area significantly less than 
the 929 square centimeters required to support assignment of 
a compensable evaluation under the former criterion for 
evaluating a second degree burn.  Also, at no time during the 
appeal period has the scar from the second degree burn been 
shown to be more than superficial or to have limited motion 
of the left forearm.  Hence, criteria have not been satisfied 
for assignment of a compensable evaluation for the second 
degree burn under the revised criterion for rating second 
degree burn scars.  

The medical evidence also demonstrates that, at no time 
during the appeal period, has the second degree burn site 
been ulcerated or unstable, so criteria have not been 
satisfied for assignment of a compensable rating under either 
the former or the revised criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  As well, at no time during the appeal 
period, has pain or tenderness been objectively demonstrated 
at the second degree burn site, so criteria have not been 
satisfied for assignment of a compensable rating under either 
the former or the revised criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's second degree burn scar of the 
left forearm.  The record, however, does not support 
assigning a different percentage disability rating than that 
assigned by the RO during the period in question.  Fenderson, 
supra.  

In determining that an initial compensable rating is not 
warranted for a second degree burn scar of the left forearm, 
the Board has been mindful of the benefit-of-the-doubt 
doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for low back strain is denied.

Service connection for gum disease with bone loss is denied.

A rating higher than 10 percent for residuals of a fracture 
of the right calcaneus is denied.

A compensable rating for hypertension prior to June 28, 2001, 
and to a rating higher than 10 percent since June 28, 2001, 
is denied.

A compensable rating for residuals of a second degree burn 
involving the left forearm is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


